Citation Nr: 0916652	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-28 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a bilateral foot 
disability.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to 
October 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which, in pertinent part, denied 
entitlement to service connection for a bilateral foot 
condition and hypertension.   
In the Veteran's substantive appeal to the Board received in 
September 2006, he requested a hearing before the Board, 
however he withdrew his hearing request in a timely manner in 
October 2006.

In July 2008, the Board remanded the Veteran's current claims 
for additional development.  Additionally, in its July 2008 
decision the Board denied entitlement to service connection 
for a bilateral hip condition, peripheral neuropathy of the 
upper and lower extremities, and bilateral hearing loss.  
Thus, these issues are no longer before the Board.  See 
38 C.F.R. § 20.1100 (2008).  

In a March 2009 rating decision, the RO granted the Veteran 
entitlement to service connection for post traumatic stress 
disorder (PTSD), assigned a 10 percent evaluation effective 
March 24, 2004, and a 50 percent rating effective June 5, 
2008.  Therefore, because the Veteran was granted the full 
benefit he sought regarding his PTSD disability, his claim 
for service connection for PTSD is no longer on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

On April 22, 2009, additional evidence - two photographs of 
the Veteran's feet, were received by the Board from the VARO 
in Fort Harrison, Montana, which had date stamped them as 
received at the RO on October 30, 2008.  No waiver of RO 
consideration accompanied the photographs.  In any event, 
this evidence does not effect the Board's decision and it is 
not necessary to remand the claim to the RO for consideration 
in the first instance.


FINDINGS OF FACT

1.  Assuming the Veteran currently has hypertension, it was 
not diagnosed in service or for many years thereafter, and 
the preponderance of evidence is against a finding that 
hypertension is related to service.

2.  A bilateral foot disability was not diagnosed in service 
or for many years thereafter, and the preponderance of 
evidence is against a finding that the current bilateral foot 
disability is related to service.

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  A bilateral foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2004 and post-adjudication notice 
by letter dated in October 2008.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran a 
medical examination and obtained an opinion regarding the 
nature and etiology of his claimed hypertension and bilateral 
foot disability.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claim file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for hypertension and a 
bilateral foot disability.  The Veteran contends that after 
his first combat experience in Vietnam he felt his first 
symptoms of high blood pressure, and that he was given high 
blood pressure medication in 1973, but was told to stop 
taking it by a different physician.  He also contends that 
his foot trouble began during training in Fort Lewis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Where certain chronic diseases, including hypertension, 
become manifest to a degree of 10 percent within one year 
from the date of separation from service, such disease shall 
be considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA treatment records dated in March 2004 note that the 
Veteran had a history of mild hypertension, and that he had 
elevated blood pressure and it will be monitored and 
prescription medication will be considered if it remains 
elevated.  A June 2004 VA treatment record notes that the 
Veteran was given a diagnosis of hypertension, follow up with 
his primary care physician.  August 2004 VA treatment records 
note an assessment of elevated blood pressure, now normal.  
September 2004 VA treatment records notes that the Veteran 
was given an assessment of hypertension, used to be on 
medications before, but quit on his own because medication 
made him feel bad.  A VA examination was conducted in October 
2008.  The Veteran reported that he has a history of 
hypertension and was given a diagnosis of hypertension, no 
current diagnosis, no current medications, and no current 
disability.  Thus, the most recent medical evidence of record 
indicates that the Veteran does not currently have 
hypertension. 

The medical evidence of record indicates that the Veteran has 
a current foot disability.  VA treatment records dated in 
August 2004 note an assessment of foot pain with bilateral 
bunions and calluses, will refer to podiatry.  A November 
2004 VA surgery report notes that the Veteran was given a 
pre-operative diagnosis of right hallux abductovalgus and 
second hammertoe seven.  A right hallux abducto valgus and 
second hammertoe correction procedure was completed, and a 
post operative diagnosis of the same was given.  October 2008 
VA treatment records note a clinical history of hammertoe and 
bilateral bunionectomy, right foot November 2004 and left 
foot May 2006.  Findings of bunion deformity seen at the 
great toes, which appear to been surgically addressed with 
osteotomies and the two screws in each first metatarsal were 
noted.  An impression of old surgery, osteoarthritis, no 
acute fracture, infection, or old process was given.  A VA 
examination was conducted in October 2008.  The Veteran's 
claim file was reviewed and diagnoses of hallux valgus 
deformity with hammertoe of the right foot, repaired, and 
hallux valgus, left foot repair, no current disability, were 
given.  Thus, the most recent medical evidence of record 
indicates that the Veteran does not have a current disability 
associated with his left foot. 

STRs dated in June 1970 indicate that the Veteran was seen 
for numbness in his lips, twitching, and a general feeling of 
weakness.  It was noted that he had a blood pressure 
measurement of 160/80, and that the Veteran described a 
classic hyperventilation episode.  Clinical evaluation during 
the Veteran's July 1971 separation examination revealed that 
he had a normal heart and vascular system, and that his 
systolic blood pressure was 120 and his diastolic blood 
pressure was 80.  A medical history of anxiety reaction with 
hyperventilation was noted and a diagnosis of character 
disorder was given.  Clinical evaluation during the Veteran's 
July 1971 separation examination revealed that he had normal 
feet and lower extremities.  

A VA examination was conducted in October 2008.  It was noted 
that the Veteran's claim file was reviewed.  The Veteran 
reported that his claimed disabilities occurred while on 
active duty.  The examiner also noted that the Veteran 
reported a history of hypertension, but that he is currently 
not on any medications for hypertension.  The examiner opined 
that the Veteran's claimed hypertension is not substantiated 
in his STRs or following his discharge.  The episodes of 
slightly elevated blood pressure in service were recorded 
while the Veteran was having severe anxiety attacks.  This 
would be a normal physiological reaction when under stress.  
Follow-up blood pressure did not show any sustained elevation 
of blood pressure that would indicate a diagnosable condition 
of hypertension.  Following examination, the examiner 
concluded that the Veteran had no current diagnosis, no 
current medications and no current hypertension disability.  

Regarding his claimed bilateral foot disability, the examiner 
noted the November 2004 surgery of the Veteran's right foot 
and May 2006 surgery of his left foot.  Regarding the 
Veteran's right foot the examiner noted that his right foot 
continues to cause him discomfort.  The examiner noted that 
he was not able to substantiate a claim for foot problems 
while the Veteran was actively serving and opined that the 
Veteran's deformity and hammertoe are not related to, or 
caused by, his active military service.  Regarding the 
Veteran's left foot, the examiner noted that he had left foot 
surgery to relieve the hallux valgus deformity and has no 
current disability or discomfort.  The examiner opined that 
this condition and subsequent surgery are not related to, or 
caused by, his active military service.  The examiner noted 
that there is no documentation in the STRs to support a claim 
of bilateral hallux valgus deformity.  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his hypertension and 
bilateral foot disability are related to service.   However, 
as a layperson, lacking in medical training and expertise, 
the Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis or etiology of his claimed 
disabilities and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the opinion provided 
by the VA medical professional who discussed the medical 
evidence of record and the etiology of the Veteran's claimed 
hypertension and bilateral foot disabilities and found that 
these claimed disabilities are not related to his service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The first contemporaneous medical evidence of a diagnosis of 
hypertension is well after the one-year presumptive period 
from discharge from service; thus, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.

The preponderance of the evidence is against the claims for 
hypertension and a bilateral foot disability; there is no 
doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for a bilateral foot 
disability is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


